DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1	Claims 30-49 are pending and under consideration. 
Specification
2.	The disclosure is objected to because of the following informalities: page 1, paragraph [0001] should be update to state that Application No. 15/723,048 issued as US Patent No.: 10,588,938.  
Additionally, the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,588,938 (Giaccia et al. March 17, 2020, IDS).
The ‘938 claims are drawn to:
1. An isolated PD-1 variant polypeptide, wherein the variant polypeptide lacks the PD-1 transmembrane and intracellular domains, and wherein the variant polypeptide comprises an amino acid substitution of A140V as compared to SEQ ID NO:1. 
    2. An isolated PD-1 variant polypeptide, wherein the variant polypeptide lacks the PD-1 transmembrane and intracellular domains, wherein the variant polypeptide comprises an amino acid substitution of A140V as compared to SEQ ID NO:1, and wherein the variant polypeptide 
    3. The polypeptide of claim 1, wherein the variant polypeptide further comprises one or more amino acid substitutions selected from the group consisting of N33D or N33S, F37L, T45A, N49S, A50V, T59A, M70V or M70I, N74D or N74S, T76A, S87G, Q88R, P89L or P89S, Q91R, D92A or D92G, C93S or C93R, R96G, T98I, Q99A or Q99R, N102S, H107R, R112G, R115G, N116D or N116S, G124S, A125V, S127F or S127L or S127V, K131R, A132I or A132V, K135R, R139G, T145A or T145I, R147K, and R148G as compared to SEQ ID NO:1. 
    4. The polypeptide of claim 2, wherein the variant polypeptide further comprises one or more amino acid substitutions selected from the group consisting of N33D or N33S, F37L, T45A, N49S, A50V, T59A, M70V or M70I, N74D or N74S, T76A, S87G, Q88R, P89L or P89S, Q91R, D92A or D92G, C93S or C93R, R96G, T98I, Q99A or Q99R, N102S, H107R, R112G, R115G, N116D or N116S, G124S, A125V, S127F or S127L or S127V, K131R, A132I or A132V, K135R, R139G, T145A or T145I, R147K, and R148G as compared to SEQ ID NO:1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims relate to the same inventive concept and would have been obvious in view of the patented which have all of the characteristics of the claimed PD-1 variant polypeptide as set forth above. 

4.	Claims 32-45, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,588,938 (Giaccia et al. March 17, 2020, IDS), as applied to claims 30 and 31, above  in view of US 2012/0121634 A1 (Chen et al. May 17, 2012, IDS), “Chen”.

Chen teaches soluble PD-1 (sPD-1) proteins, nucleic acids, and fusion constructs thereof, for enhancing humoral and cell-mediated immunity of a subject for the treatment of HIV infections and cancer.  See abstract. 
	Chen teaches expression vectors for expression of the PD-1 in host cells for production and isolation.  See ¶¶ [0088] and [0109]-[0111] and Figure 1.
	Chen teaches pharmaceutical composition comprising a therapeutically effective amount of a protein and/or nucleic acid molecule and a pharmaceutically acceptable carrier.  See ¶¶ [0010] and [0128]-[0143].  
	Chen teaches the methods can be used for prevention and/or treatment of infection and other diseases where induction of antigen-specific humoral and cell-mediated immunity is beneficial. In a specific embodiment, the subject invention can be used in the prevention and/or treatment of tumor or cancer. See ¶¶ 0112-0115. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘938 claims and Chen and make nucleic, expression vectors and host cells for expression and purification of the PD-1 variants of the ‘938 claims lacking a transmembrane domain and intracellular because Chen teaches that sPD-1 proteins are useful for enhancing humoral and cell-mediated immunity of a subject for the treatment of HIV infections and cancer.   Thus one would have been motivated to make and formulate the PD-1 variants of the ‘938 claims into pharmaceutical compositions at therapeutically effective amounts for the treatment of HIV infections and cancer. 
s 45, 46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,588,938 (Giaccia et al. March 17, 2020, IDS) in view of US 2012/0121634 A1 (Chen et al. May 17, 2012, IDS), “Chen”, as applied to claims 30-45, 47 and 48 above, and further in view of Tannock, I.F. (Experimental Chemotherapy, Ch. 19-p. 338 and 352-359, in The Basic Science Of Oncology Tannock and Hill, eds., New York 1992).  
The ‘938 claims and Chen teaches as set forth above 
The ‘938 claims and Chen teaches as set forth above, but does not teach adding a cytotoxic agent to the pharmaceutical composition. 
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents. See p. 352-2nd col.., p. 353-1st col., p. 357- 2nd col. and Table 19.3. Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination. See p. 338.
Tannock teaches that all anticancer chemotherapy drugs have toxicity to normal and tumor cells. See p. 338-right column and p. 352-right column. 
	It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘938 claims and Chen and Tannock and combine the tPD-1 variants of the ‘938 claims in a pharmaceutical composition with a cytotoxic chemotherapeutic agent because Chen teaches treating cancer with sPD-1 and Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the PD-1 variants of the ‘938 claims with a cytotoxic 
Conclusion
	6.	No claims allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642